Citation Nr: 1118942	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  10-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange.

2.  Entitlement to service connection for retinopathy of the right eye, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for coronary artery disease, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for deep venous thrombosis of the inner thighs, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for amputation of the right great toe, to include on as secondary to diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the left hand/arm, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the right hand/arm, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the left foot/leg, to include on as secondary to diabetes mellitus.

9.  Entitlement to service connection for peripheral neuropathy of the right foot/leg, to include on as secondary to diabetes mellitus.

10.  Entitlement to service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 and July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection each disability at issue.

The issues of service connection for diabetes mellitus, to include as secondary to Agent Orange, and for retinopathy of the right eye, coronary artery disease, deep venous thrombosis of the inner thighs, amputation of the right great toe, peripheral neuropathy of each hand/arm, and for peripheral neuropathy of each foot/leg are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A continuing stomach disability was not present in service or for many years thereafter, and there is no competent and probative medical evidence linking it to service.  An isolated in-service complaint of burning in the stomach was not demonstrative of continuing stomach impairment.


CONCLUSION OF LAW

A stomach disability was not incurred in or aggravated by active service, nor may an ulcer be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In an April 2008 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, private medical records, and the testimony of the Veteran at hearings at the RO and before the undersigned. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war and peptic ulcer disease becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  Private medical records show when he was hospitalized for unrelated complaints in October and November 1995, the Veteran related a history of an ulcer.  At one point he noted it had started 10 to 15 years before this treatment.  He had complaints of increased stomach symptoms in July 2002.  The assessment was gastroesophageal reflux disease.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The service treatment records are negative for complaints or findings pertaining to a chronic stomach disorder.  He had complaints of a sore throat and burning of the stomach.  Medication was provided and no further complaints or findings were noted.  The Veteran denied a history of stomach trouble or indigestion on the report of medical history in July 1970.  No pertinent abnormalities were noted on the separation examination.  

It is significant to point out that when the Veteran noted the history of an ulcer in October 1995, he indicated he had it about 10 to 15 years earlier.  That suggests the ulcer was present at least ten years following the Veteran's discharge from service.  

The evidence establishes that a continuing stomach disability was not present in service or for many years thereafter.  As noted above, the Veteran's own statements suggest a stomach problem was first manifested at least ten years after his discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  There is no competent and probative medical evidence linking any current stomach disorder to service.  The Board concludes the medical findings are of greater probative value than the Veteran's allegations regarding the onset of a stomach disability.  To the extent the Veteran contends his stomach condition is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Inasmuch as the most probative evidence fails to establish the Veteran's stomach disability is related to service, the preponderance of the evidence is against the claim and service connection is denied.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a stomach disability is denied.


REMAND

The Veteran also asserts service connection is warranted for diabetes mellitus, to include as secondary to Agent Orange, and for retinopathy of the right eye, coronary artery disease, deep venous thrombosis of the inner thighs, amputation of the right great toe, peripheral neuropathy of the left hand/arm; peripheral neuropathy of the right hand/arm, peripheral neuropathy of the left foot/leg and peripheral neuropathy of the right foot/leg, all to include on a secondary basis.

The basis of the Veteran's claim is that although he served with the Army on an Air Force Base in Thailand, he did set foot in Vietnam.  During a hearing at the RO in June 2009, the Veteran testified the base was very close to Vietnam and that essentially, all he had to do to get to Vietnam was cross a bridge over the Mekong River.  

At the hearing before the undersigned in April 2010, the Veteran stated when he left Thailand on an emergency basis, his plane landed in Vietnam, and he got off the plane.  

The Veteran submitted a notarized statement from D.R. who stated he was with the Veteran in Saigon, Vietnam in 1969.  Of record is a discharge certificate showing D.R. served from August 1967 to August 1970, and the Vietnam Campaign Medal and the Vietnam Service were among the medals he was awarded.  

In the statement of the case issued in January 2010, the RO indicated the Veteran's allegations regarding his trips into Vietnam lacked credibility.  It was noted that Nakhon Phanom Air Base, the Air Force Base to which the Veteran was assigned, was on the Mekong River, but that Vietnam was not on the other side of the river.  It was further indicated that Vietnam could not have been accessed simply by crossing a bridge from Thailand into Vietnam.  Thus, it was concluded the Veteran was not credible.  No documentation was provided.

While this case was undergoing development, that has been additional evidence that some herbicides may have been used, at least around the perimeter of some bases in Thailand, and the military policemen or guards at the gates may have had some exposure.  This claim needs to be reevaluated in terms of the new findings.

The Board acknowledges some personnel records have been associated with the claims folder, but it is not clear if his entire personnel file is of record.  In addition, it does not appear an attempt was made to contact the service department to attempt to verify whether the Veteran set foot in Vietnam or determine the duties he may have had while in Thailand.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center and obtain the Veteran's complete personnel file.  In addition, attempt to verify whether the Veteran set foot in Vietnam and attempt to determine the duties he had while in Thailand.  Appellant may be contacted to provide information on the duties that he had while in Thailand.

2.  The RO should provide any documentation concerning the location of the Veteran's base in Thailand, and whether Vietnam was accessible by bridge from the base, to include providing documentation of the findings noted in the RO holding.

3.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  Consideration should be given to the new provisions concerning Thailand exposure, to include any development that is indicated by these provisions.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


